Citation Nr: 0002668	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the RO.  

The Board remanded the case in June 1997 and March 1998 for 
further development.  



FINDING OF FACT

The veteran has presented evidence of a claim of service 
connection for PTSD which is plausible and capable of 
substantiation.  






CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims of 
service connection for PTSD have changed.  In June 1999, 
revised regulations concerning PTSD were published in the 
Federal Register which reflected the decision of the Court in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 
C.F.R. § 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  64 
Fed. Reg. 32,807-32808 (1999) (codified at 38 C.F.R. § 3.304 
(f)); Cohen v. Brown, 10 Vet. App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes two VA medical reports and a series 
of VA outpatient treatment reports which report that the 
veteran has a diagnosis of PTSD secondary to claimed in-
service stressors.  

As the veteran's testimony, for the purposes of well 
groundedness, is sufficient evidence to establish an in-
service stressor, and because the VA medical evidence 
contains at least two diagnoses of PTSD attributable to the 
veteran's reported in-service stressors, the Board finds the 
claim of service connection for PTSD to be well grounded.  
38 U.S.C.A. § 5107.  





ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  


REMAND

Because the claim of service connection for PTSD is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The record included the veteran's September 1994 claim for 
service connection for PTSD in which he stated that, while in 
Korea, he had served with "the combat engineers."  The 
veteran stated that, in Korea, he had helped establish mine 
fields, destroy bridges and clear mine fields for convoys and 
that he participated in infantry missions.  The veteran also 
stated that he assisted placing several severely injured 
soldiers in ambulances after some explosives had prematurely 
detonated.  The veteran also stated that he had been captured 
by the enemy and tortured before he had escaped.  

In a September 1994 written statement, the veteran provided 
additional details regarding his claimed service stressors.  
The veteran stated that he had been "loaned out" to the 
"24th Infantry," bombed nightly through August and 
September, captured and tortured by the enemy and that his 
unit had been bombed by "Bed Check Charlie."  Additionally, 
the veteran stated that, while assigned to a base in "Kun 
son," he had helped to clear mine fields, demolish bridges 
and build airfields and roads.  The veteran also indicated 
that his units had occasionally been attacked by mortars.  
The veteran also provide the partial names of "Johnson," 
"Reese" and "Toby" as names of those he had served with.  

The record also included a September 1994 response from the 
National Personnel Records Center (NPRC) to the RO regarding 
a request for certain information from the veteran's 
personnel file.  In this response, the NPRC informed the RO 
that the veteran's record was "currently out of file for the 
purpose of responding to a previous request."  The response 
instructed the RO to request the file again after 60 days.  

The record indicates that the RO resubmitted this request to 
the NPRC in October 1994.  The October 1994 NPRC response to 
the RO appeared to request that RO provide the units and 
dates of the veteran's in-service assignments.  The response 
also contained the annotation "c/o to sis congressional 7-
14-94."  Further, the response was stamped with a statement 
which indicated that all of the veteran's records which might 
have been in the custody of the NPRC were lost in a July 1973 
fire.  

In a September 1995 RO hearing, the veteran testified that he 
first arrived in Korea in August 1952 at an air base in "Kun 
Sahn" as a member of the "332nd Engineers" and had helped 
build a large base near a harbor.  The veteran also stated 
that, in October 1952, he was assigned to the "24th Infantry 
Regiment" and went to "Pannunjon" near the 38th Parallel 
and helped destroy bridges and roads and lay communication 
wire.  The veteran testified that, although he had been 
primarily assigned to the "24th Infantry Regiment," he had 
occasionally been assigned to the "Seabees" and the "2nd 
Division."  The veteran also stated that, in late 1952, 
while with a Navy "Seabees" unit, on "Heartbreak Ridge" 
near "Pannunjon," the unit had been attacked by artillery 
and that two soldiers that he had been "stringing wire" 
with had been captured by the enemy after their position had 
been overrun.  The veteran indicated that he had escaped the 
incident and boarded a supply train in an attempt to return 
to his unit in "Kun Sahn."  The veteran testified that the 
train had been hit by artillery and that he had severely 
injured his hand.  

The veteran also testified that, after he had returned to the 
United States in approximately August 1953, he had received 
medical treatment at Fort Walters, Texas for complaints of 
sleeplessness, nervousness and nightmares.  The veteran 
further stated that, approximately six or eight months prior 
to separation from service, he had then been transferred to a 
"guided missile" unit on the island "Lutheria" in the West 
Indies.  The veteran also indicated that he had been in a 
truck accident while on the island and provided the name 
"Richard Hollaburden" and the partial name of "Brown" as 
others who had also been in the accident.  

In an October 1997 hearing before the Board, the veteran 
provided additional details regarding his brief capture in 
1952.  The veteran also stated that, while "on loan" with 
the "24th Infantry Regiment," the unit had been attacked 
with six or seven mortars and that several soldiers had been 
killed.  The veteran stated that one of the soldiers killed 
was "Richard Hallaburton" and that another had been named 
"Johnson."  

A June 1998 response from the NPRC to the RO regarding an 
additional request for the veteran's personnel file stated 
that the veteran's record was not available and that it might 
have been destroyed in the July 1973 fire.  

In a May 1998 written statement, the veteran summarized, in 
one paragraph, the details of his primary stressors related 
to his service in Korea.  In an attempt to corroborate the 
veteran's claimed stressors, the RO requested information 
regarding the death of "Richard Hallaburton" as well as the 
"unit histories of the H/S co, 332d Engr Avn Bn, and the 
24th Reg, in Korea, between August 1952 and August 1953."  
The record also indicates that, regarding the details of the 
veteran's claimed stressors, the RO only provided USASCRUR 
with a copy of the veteran's May 1998 summary paragraph.  A 
July 1998 confirmation of the RO's request to USASCRUR 
requested that the RO obtain the veteran's "DA Form 20" and 
send it to them.  

A June 1999 response from USASCRUR to the RO indicated that 
it had been unable to locate records pertaining to the 
veteran's unit.  The response also noted that the veteran's 
name had not been listed on available U.S. Army Prisoners of 
War listings and that available U.S. Army casualty files did 
not list a "Richard Hallaburton" as killed in action.  The 
response also recommended that the RO obtain "Morning 
Reports," which could be used to verify daily personnel 
actions such as those wounded, killed or missing in action, 
from the Director of the NPRC. Additionally, USASCRUR 
recommended that the RO describe the events it was attempting 
to verify and to request Morning Reports for a three month 
period around the time of the claimed events.  USASCRUR also 
informed the RO that, if necessary, a reconstruction of the 
veteran's military personnel records could be requested from 
the NPRC's Reconstruction Branch.  

The record indicates that not all the information provided by 
the veteran regarding the details of his claimed in-service 
stressors had been provided to USASCRUR.  Indeed, of the 
information provided by the veteran and summarized in this 
decision, the record indicates that only the May 1998 
paragraph was provided to USASCRUR in an attempt to 
corroborate the veteran's claimed stressors.  Additionally, 
USASCRUR recommended additional options which the RO could 
utilize for further development regarding verification of the 
service stressors.  These options included requesting 
"Morning Reports" as well as requesting a reconstruction of 
the veteran's military records from the NPRC's Reconstruction 
Branch.  The record does not indicate that these alternatives 
have been pursued.  

Furthermore, the Board observes that the NPRC's responses to 
the RO regarding requests for the veteran's service records 
appear to be inconsistent.  The September 1994 response 
informed the RO that the veteran's records were "currently 
out of file for the purposes of responding to a previous 
request."  Additionally, the October 1994 response 
indicated:  (1) that the veteran's military records might 
have been charged out to "sis congressional" in July 1994; 
(2) that the NPRC required the veteran's units and dates of 
assignments in order to further process the RO's request; and 
(3) that the veteran's records, if any, might have been lost 
in the July 1973 fire.  

As explained hereinabove, because the veteran's claim of 
entitlement to service connection for PTSD is well grounded, 
VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  More 
specifically, "[w]hen information sufficient to identify and 
locate necessary evidence is of record, the Department of 
Veterans Affairs shall assist a claimant by requesting, 
directly from the source, existing evidence which is either 
in the custody of military authorities or maintained by 
another Federal agency."  38 C.F.R. § 3.159(a).  
Furthermore, where service medical records have been 
destroyed or lost, VA has a duty to assist the veteran in 
obtaining evidence from alternative or collateral sources.  
Smith v. Brown, 10 Vet. App. 44, 48 (1996).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should again contact the NPRC, 
explain the previous inconsistent 
responses, and request the veteran's 
military records, including his DA Form 
20 and any available information 
regarding his units of assignment.  If 
the NPRC is unable to obtain the 
veteran's military records, the RO should 
request a reconstruction of the veteran's 
records from NPRC's Reconstruction 
Branch.  Additionally, the RO should 
contact the Director of the NPRC and 
request the appropriate Morning Reports 
(DA Form 1) as recommended by USASCRUR.  

3.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
more specific information regarding the 
claimed stressors to which he was exposed 
during his period of service in order to 
assist in verification.  He should be 
instructed to provide specific details of 
the claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
informed that the Court has held that 
requiring a claimant to provide this 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

4.  Then, if the veteran responds, the RO 
should review the claims folder 
thoroughly and prepare a summary of all 
stressors alleged by the veteran.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

5.  Then, the RO again should undertake 
to schedule the veteran for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from PTSD.  If the examiner 
enters a diagnosis of PTSD, then the 
specific stressors to support that 
diagnosis should be identified for the 
record.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



